Case 6:20-cv-00142-RBD-LRH Document 10 Filed 02/08/20 Page 1 of 3 PagelD 46

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA District of Florida

Case Number: 6:20-CV-142-
ORL-37LRH

Plaintiff:
TAVIA WAGNER

VS.

Defendant:
FANTASY ISLAND LLC, AND PURPLE HAZE GLASS, INC. D/B/A PURPLE
HAZE OF DAYTONA BEACH

For:

JOE M QUICK, P.A., LAW OFFICES
1224 S PENINSULA DR

#604

DAYTONA BEACH, FL 32118

Received by Jeff Veri on the 31st day of January, 2020 at 10:00 am to be served on FANTASY ISLAND LLC C/O
YOHAN COHEN-REGISTERED AGENT, 2828 N. ATLANTIC AVE., #404, DAYTONA BEACH, FL 32118.

|, Jeff Veri, being duly sworn, depose and say that on the 6th day of February, 2020 at 11:30 am, I:

SERVED the within named LIMITED LIABILITY COMPANY by leaving a true copy of the SUMMONS AND
COMPLAINT at 2550 SOUTH ATLANTIC AVE., DAYTONA BEACH, FL 32118 with the date and hour of service
endorsed thereon by me to YOHAN COHEN, REGISTERED AGENT pursuant to F.S. 48.062.

Additional Information pertaining to this Service:

1/31/2020 3:10 pm Attempted service at 2828 N. ATLANTIC AVE., #404, DAYTONA BEACH, FL 32118, no
answer at residence

SERVED AT 2550 SOUTH ATLANTIC AVE., DAYTONA BEACH, FL 32118.

Description of Person Served: Age: 42, Sex: M, Race/Skin Color: WHITE, Height: 5'10", Weight: 210, Hair: BLACK,
Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Process Server, in good
standing, in the judicial circuit in which the process was served. Under penalty of perjury, | declare that | have read
the foregoing return of service and that the facts in it are true. Notary not required pursuant to F.S. 92.525(2)

 

State of Floridk \ Sos w | Uy jh CA)

 

 

Canply of Jeff Veri
Subscribed and sworn to before me by means of Process S r
physical presence on the 7th day of February, 2020 by
the affiant who is personally Known to me. MAX J. G | ING.
—<——$<_==——“‘“COS 145 E RICH AVE

~ SUITE G
Notary Publi Deland, FL 32724
Print Name : <a (386) 624-6943

 

Our Job Serial Number: MJG-2020001034

 
     
  
  
   

 
 
  
 
  

MAX GARCIA ;
. MY CONMISSIONG. Ff" a

020 Database Services, Inc. - Process Server's Toolbox V8.1c
EXPIRES: July 18,

  
 
_ Case 6,20-cv-00142-RBD-LRH Bocuments Or ifalediQ2d0es20 aRagec? OFA Rages 47 / |
AO 440 (Rev. 06/12) Summons ina Civil Acton

UNITED STATES DISTRICT COURT
for the

Middle District of Florida

 

TAVIA WAGNER

 

Civil Action No. 6:20-cv- 142-ORL-37LRH

FANTASY ISLAND LLC, and PURPLE HAZE GLASS. INC..

)
}
}
)
)
}
}
)
d/b/a PURPLE HAZE OF DAYTONA BEACH )
}
}
)

Defendants)

SUMMONS IN A CIVIL ACTION

 

To: Defendant's nang and address! FANTASY ISLAND LLC
YOHAN COHEN - Registered Agent (court-appointed process server)
2828 N. ATLANTIC AVE #404

DAYTONA BEACH, FLORIDA 32716 x

Recipient Signature

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiffan answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney.
whose name and address are: JOE M. QUICK. ESQ.

LAW OFFICES OF JOE M. QUICK ESQ.
1224 S. PENINSULA DRIVE #619
DAYTONA BEACH, FLORIDA 32718
TELEPHONE (386) 212-3597

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COUR

Date: pee

 
Case OBR CORB TRE Becuments°r lled 92/08/20; -Rage.3 01-3, Ragelb 48

 

AO 446 (Rev. 06/12) Summons ina ¢

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with Me court untess required by Fed. R. Civ. P. 4 ()

ae LS lowrol LLC

  

This summons for

 

 

 

was received by me on /@

 

C1 1 personally served the summons on the individual a

On 4 : OF

 

“Il 1 left the summons at the individual's residence or usual place of abode with facie:

e uxuoh as ~ } .,
etion who resides there.

 

.a person of suitable ag

ON felute) _and mailed a copy to the individual's last known address; or

“FJ | serve d the summons on rane of | i) Yo how Cohen who is

Rte OF OVE

  

  

designated by law to accept service of process on behalf of man uj
S catasy - Leland we on edute) HY 6 / 20 sor

executed becaus

  

“) | returned the s

“IT Other Gee!

 

for services. for a total of $ 0.00

 

My fees are $ for travel and $

I declare under penalty of perjury that this information is true,

Dae Ce ) i /20

 

 

Additional information regarding attempted service, etc:
